    Case: 2:21-cv-00049-JMB Doc. #: 7 Filed: 07/23/21 Page: 1 of 1 PageID #: 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     NORTHERN DIVISION

 JOSEPH EATON,                                    )
                                                  )
                   Plaintiff,                     )
                                                  )
           v.                                     )         No. 2:21-CV-49 JMB
                                                  )
 MISSOURI DEPT. OF CORR., et al.,                 )
                                                  )
                   Defendants.                    )

                                  MEMORANDUM AND ORDER

       Plaintiff, a prisoner, moves for leave to proceed in forma pauperis in this civil action under

42 U.S.C. § 1983. Under 28 U.S.C. § 1915(b), plaintiff is required to submit a certified copy of

his prison trust account statement for the six-month period before the filing of the complaint. He

has not done so.

       Accordingly,

       IT IS HEREBY ORDERED that, within thirty (30) days from the date of this Order,

plaintiff must submit a copy of his prison trust account statement for the six-month period before

the filing of the complaint.

       Dated this 23rd day of July, 2021.



                                                  /s/ John M. Bodenhausen
                                                  JOHN M. BODENHAUSEN
                                                  UNITED STATES MAGISTRATE JUDGE
